Exhibit 10.13
 
[ex10_131.jpg]
 
Samson Partners   Ph. (347) 442-7999 (718) 304-1163   Contract ID# 1122792 Sales
Partner: Steve Markowitz, Jr. Samson Partners   REVENUE BASED FACTORING
(RBF/ACH) AGREEMENT   Agreement dated May 26 2016 between Samson Partners.
("FUNDER") and the merchant listed below ("the Merchant").    
(Month)(Day)(Year)   MERCHANT INFORMATION   Merchant's Legal Name:
yoeedEmissions, Inc. / SpeedEmissions Car Care, LLC / SpeedEmissions Acquisition
Company, LLC   D/B/A: Speedemissions (ACH) (LF) 2 State of Incorporation /
Organization: FL/GA  Type of entity: ( ) Corporation ( ) Limited Liability
Company ( ) Limited Partnership ( ) Limited Liability Partnership ( ) Sole
Proprietor  Physical Address: 1015 Tyrone Road Suite 220 City: Tyrone State: QA
Zip: 30290  Mailing Address: City: State: Zip:  Date business started (mm/yy):
01/01 Federal ID# 33-0961488  PURCHASE AND SALE OF FUTURE RECEIVABLES   Merchant
hereby sells, assigns and transfers to Funder, as the lead purchaser for itself
and co-investors [making Funder on behalf of itself and all co-investors
(collectively the Funders), the absolute owner] in consideration of the funds
provided ("Purchase Price") specified below, all of Merchant's future receipts,
accounts, contract rights and other obligations arising from or relating to the
payment of monies from Merchant's customers' and/or other third party payors
(collectively the "Receipts" defmed as all payments made by cash, check,
electronic transfer or other form of monetary payment in the ordinary course of
the merchant's business), until such time as the "Receipts Purchased Amount" has
been delivered by Merchant to FUNDER. The Receipts Purchased Amount shall be
paid to FUNDER by the Merchant irrevocably authorizing only one depositing
account acceptable to FUNDER (the "Account") to remit the percentage specified
below (the "Specified Percentage") of the Merchant's Receipts, until such time
as FUNDER receives payment in full of the Receipts Purchased Amount. In
consideration of   servicing the account, the Merchant hereby authorizes FUNDER
to ACH Debit the "Specified Daily Amount" from the merchant's bank account as
the base payment credited against the    Specified Percentage due. It is the
Merchants responsibility to provide bank statements for any and all bank
accounts held by the Merchant to reconcile the daily payments made against the
Specified Percentage permitting FUNDER to debit or credit the difference to the
merchant so that payment equals the Specified Percentage. Failure to provide all
of their bank statements in a timelymanner or missing a month shall forfeit all
rights to future reconciliations. FUNDER may, upon Merchant's request, adjust
the amount of any payment due under this Agreement at FUNDER's sole discretion
and as it deems appropriate in servicing this Agreement Merchant understands
that it is responsible for ensuring that funds adequate to cover amount to be
debited by FUNDER remains in the account. Merchant will be held responsible for
any fees incurred by FUNDER resulting from a rejected ACH attempt or an event of
default. (See Appendix A) FUNDER is not responsible for any overdrafts or
rejected transactions in the Merchants account which may result from FONDER'
scheduled ACH debit under the terms of this agreement Notwithstanding anything
to the contrary in this Agreement or any other agreement between FUNDER and
Merchant, upon the violation of any provision contained in Section 1.11 of the
MERCHANT AGREEMENT TERMS AND CONDITIONS or the occurrence of an Event of Default
under Section 3 of the MERCHANT AGREEMENT TERMS AND CONDITIONS, the Specified
Percentage shall equal 100%. A list of all fees applicable under this agreement
is contained in Appendix A.   Purchase Price: $200,000.00 Specified Percentage:
10% Specific Daily Amount: 51,035.00 Receipts Purchased Amount: $260,000.00   
THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH ON PAGE 2, THE "
RCHANT SECURITY EMENT" AND "ADMINISTRATIVE  FORM HEREOF ARE HEREBY INCORPORATED
IN AND MADE A PART OF THIS MERCHAN REEEMNT.    MERCHANT #1  By Richard
Parlontieri deed CIJOCZ:e;  (Print Name and Title) (Signature)    MERCHANT #2 
By  (Print Name and Title) (Signature)    —11041WiT/GUARANTOR #1  By Richard
Parlontieri  (Print Name and Title) (Signature)  OWNER/GUARANTOR #2 By   (Print
Name and Title) (Signature)    Samson Partners   By   (Company Officer)
(Signature)    To the extent set forth herein, each of the parties is obligated
upon his, her or its execution of the Agreement to all terms of the Agreement,
including the Additional Terms set forth below. Each of above-signed Merchant
and Owner(s) represents that he or she is authorized to sign this Agreement for
Merchant, legally binding said Merchant to repay this obligation and that the
information provided herein and in all of FUNDER documents, forms and recorded
interviews is true, accurate and complete in all respects. If any such
information is false or misleading, Merchant shall be deemed in material breach
of all agreements between Merchant and FONDER and FUNDER shall be entitled to
all remedies available under law. Merchant and each of the above-signed Owners
authorizes FUNDER, its agents and representatives and any credit reporting
agency engaged by FUNDER, to (i) investigate any references given or any other
statements or data obtained from or about Merchant or any of its Owners for the
purpose of this Agreement, and (ii) obtain credit report at any time now or for
so long as Merchant and/or Owners(s)    continue to have any obligation owed to
FUNDER.   ANY MISREPRESENTATION MADE BY MERCHANT OR OWNER IN CONNECTION WITH
THIS AGREEMENT MAY CONSTITUTE A SEPARATE CAUSE OF ACTION FOR FRAUD OR
INTENTIONAL FRAUDULENT INDUCEMENT TO OBTAIN FINANCING.             CFN ACH
01-25-16 Colonial Funding Network as Servicing Agent  
 

--------------------------------------------------------------------------------

 
[ex10_132.jpg]
 
     I. TERMS OF ENROLLMENT IN PROGRAM    LI Merchant Deposit Agreement, 
Merchant shall  execute  an  agreement  (the "Merchant  Deposit    Agreement")
acceptable to FUNDER, with a Bank    acceptable to FUNDER, to obtain electronic
fund    transfer services. Merchant shall provide FUNDER    and/or  its 
authorized  agent  with  all  of  the    information, authorizations necessary
for verifying    Merchant's receivables, receipts and deposits into the   
account. Merchant shall authorize FUNDER and/or    it's agent to deduct the
amounts owed to FUNDER    for the Receipts as specified herein from settlement 
  amounts which would otherwise be due to Merchant    by permitting FONDER to
withdraw the specific    daily  amount   credited   against   the   specified   
percentages by ACH debit of the Merchant account.    The authorization shall be
irrevocable without the    written consent of FUNDER.  1.2 Term of Agreement.
This Agreement shall have an     indefinite term that shall last either until
all the  Merchant's  obligations  to  FUNDER  are  fully satisfied. This shall
include but not be limited to any renewals, outstanding fees or costs.  1.3
Future Purchases. FUNDER reserves the right to     rescind the offer to make any
purchase payments  hereunder, in its sole discretion.  1.4 Financial Condition,.
Merchant and Guarantor(s)     authorize FONDER and its agents to investigate
their  financial responsibility and history, and will provide    to FONDER any
bank or financial statements, tax    returns, etc., as FUNDER deems necessary
prior to or    at any time after execution of this Agreement.  A    photocopy of
this authorization will be deemed as    acceptable  for  release  of  financial 
information.    FUNDER is authorized to update such information    and financial
profiles from time to time as it deems  appropriate.  1.5 Transactional
History,  Merchant authorizes their     bank to provide FUNDER with Merchant's
banking  or processing history to determine qualification or continuation in
this program.  1,6  Indemnification,  Merchant  and  Guarantor(s)     jointly
and severally indemnify and hold harmless  Processor/Bank, its officers,
directors and    shareholders against all losses, damages, claims,  liabilities
and   expenses (including   reasonable  attorney's fees) incurred by Processor
resulting from  (a) claims asserted by FONDER for monies owed to FONDER from
Merchant and (b) actions taken by Processor in reliance upon information or
instructions provided by FUNDER.  1.7 No Liability. In no event will FUNDER(or
any of     the Funders)  be liable for any claims asserted by  Merchant under
any legal theory for lost profits, lost    revenues,  lost business 
opportunities.  exemplary,    punitive, special, incidental, indirect or
consequential    damages, each of which is waived by Merchant and   
Guarantor(s).  laRstilancrhtLllems. Section 1.1, 1.7, 1.8 and 2.5 of     this
Agreement are agreed to for the benefit of  Merchant, FINDER   and  
Processor,   and    notwithstanding the fact that Processor is not a party    of
this Agreement, Processor may rely upon their    terms and raise them as a
defense in any action.  1.9 Sale of Receipts  Merchant and FUNDER agree  that
the Purchase Price under this Agreement is in    exchange for the Purchased
Amount and that such    Purchase Price is not intended to be, nor shall it be   
construed as a loan from FUNDER to Merchant.    Merchant  agrees  that  the 
Purchase  Price  is  in    exchange for the sale of future Receipts pursuant to 
  this Agreement equals the fair market value of such    Receipts. FUNDER has
purchased and shall own all    the Receipts described in this Agreement up to
the    full Purchased Amount as the Receipts are created.  Payments made to
FUNDER in respect to the full   a 1.11 $ Lig Olt VO I 4..    amount of the
Receipts shall he conditioned upon    Merchant's sale of products and services
and the    payment therefore by Merchant's customers in the    manner provided
in Section 1.1. In no event shall the    aggregate of all amounts be deemed as
interest    hereunder and charged or collected hereunder exceed    the highest
rate permissible at law. In the event that a    court determines that FUNDER has
charged or    received interest hereunder in excess of the highest    applicable
rate, the rate in effect hereunder shall    automatically be reduced to the
mardnunn rate    permitted by applicable law and FUNDER shall    promptly refund
to Merchant any interest received by    FUNDER in excess of the maximum lawful
rate, it    being intended that Merchant not pay or contract to    pay, and that
FUNDER not receive or contract to    receive,  directly  or  indirectly  in 
any  manner    whatsoever, interest in excess of that which may be    paid by
Merchant under applicable law.  1.10 Power  of Attorney Merchant  irrevocably 
appoints FUNDER as its agent and attorney-in-fact    with full authority to take
any action or execute any    instrument or document to settle all obligations
due    to FUNDER from Processor/Bank, or in the case of a    violation by 
Merchant  of  Section 1.12 or the    occurrence of an Event of Default under
Section 4    hereof,  from  Merchant,  under  this Agreement,    including
without limitation (I) to obtain and adjust    insurance; (ii) to collect monies
due or to become due    under or in respect of any of the Collateral; (iii) to 
  receive, endorse and collect any checks, notes, drafts,    instruments,  
documents   or   chattel   paper   in    connection with clause (i) or clause
(ii) above; (iv) to    sign Merchant's name on any invoice, bill of lading,   
or assignment directing customers or account debtors    to make payment directly
to FINDER;  and (v) to    file any claims or take any action or institute any   
proceeding which FUNDER may deem necessary for    the collection of any of the
unpaid Purchased Amount    from the Collateral, or otherwise to enforce its
rights    with respect to payment of the Purchased Amount.  1.11 
1totertionsAgainsLiktoult.   The following     Protections 1  through 7  may 
be  invoked  by  FUNDER, immediately  and  without  notice  to    Merchant in
the event (a) Merchant changes its    arrangements with Processor/Bank in any
way that is    adverse to FUNDER; (b) Merchant changes the    deposit account
through which the Receipts are    settled., or permits any event to occur that
could    cause diversion of any of Merchant's transactions to  another  
account; (c) Merchant  interrupts  the    operation  of  this  business (other 
than  adverse    weather, natural disasters or acts of God) transfers,    moves,
sells, disposes, transfers or otherwise conveys    its business or assets
without (i) the express prior    written consent of FUNDER, and (ii) the
written    agreement of any purchaser or transferee to the    assumption of all
of Merchant's obligations under  this Agreement   pursuant   to   documentation 
  satisfactory to FUNDER; or (d) Merchant takes any    action, fails to take any
action, or offers any incentive    —economic or otherwise—the result of which
will be    to induce any  customer  or customers to pay for    Merchant's
services with any means other than    checks that are settled through
Processor.  These    protections are in addition to any other remedies   
available to FONDER at law, in equity or otherwise    pursuant to this
Agreement.  Protection  1. The full uncollected Purchase Amount  plus all fees
due under this Agreement and the attached  Security  Agreement  become  due  and
payable in full immediately  Protection 2. FUNDER may enforce the provisions of 
   the Personal Guarantee of Performance against the  Guarantor.      
Protection 3. Merchant shall, upon execution of this     Agreement,  deliver 
to  FUNDER  an  executed  confession of judgment in favor of FUNDER in the
amount  of  the  Purchase Amount stated in  the Agreement.  Upon breach of any
provision in this paragraph 1.11, FUNDER may enter that confession of judgment
as a judgment with the Clerk of the Court and execute thereon.  Protection  4.
FINDER may enforce its security  interest in the Collateral identified in
Article III    hereof.  Protection  5. The  entire  Purchase Amount shall 
become immediately refundable to FUNDER from Merchant.  Protection  6. FUNDER
may proceed to protect and  enforce its rights and remedies by lawsuit.  In any 
  such  lawsuit, in which FINDER shall recover    judgment against Merchant,
Merchant shall be liable    for all of FUNDER's costs of lawsuit, including but 
  not limited to all reasonable attorneys' fees and court    costs.  Protection
7.  Merchant shall, upon execution of this     Agreement,  deliver  to  FUNDER 
an  executed  assignment of lease of Merchant's premises in favor of FUNDER.
Upon breach of any provision in this paragraph 1.12, FUNDER may exercise its
rights under such assignment of lease.  Protection  8. FUNDER may  debit 
Merchant's  depository accounts wherever situated by means of    ACH debit or
facsimile signature on a computer-   generated check drawn on Merchant's bank
account    or otherwise.  1.12 Protection of Informatio. Merchant and each    
person signing this Agreement on behalf of Merchant  and/or as Owner, in respect
of himself or herself    personally,  authorizes   FINDER   to   disclose 
information concerning   Merchant's   and   each    Owner's credit standing
(including credit bureau    reports that FUNDER obtains) and business conduct   
only to agents, affiliates, subsidiaries, and credit    reporting bureaus.
Merchant and each Owner hereby    waives to the maximum extent permitted by law
any    claim for damages against FUNDER or any of its    affiliates and the 
Funders  relating  to  any (i)    investigation undertaken by or on behalf of
FONDER    as permitted by this Agreement or (ii) disclosure of    information as
permitted by this Agreement.  1.13 Confidentiality, Merchant understands and
agrees  that the terms and conditions of the products and    services  offered 
by   FUNDER,   including   this    Agreement and any other FUNDER
documentations    (collectively,  "Confidential  Information")  are  proprietary
and   confidential information of    FUNDER. Accordingly unless disclosure is
required    by law or court order, Merchant shall not disclose    Confidential
Information of FINDER to any person    other than an attorney, accountant,
financial advisor    or employee of Merchant who needs to know such   
information for the purpose of advising Merchant    ("Advisor"),  provided 
such  Advisor  uses  such    information  solely  for the  purpose of advising 
  Merchant and first agrees in writing to be bound by    the terms of this
Section 1.13.  1.14 Publicity.  Merchant  and  each  Owner  only  authorizes
FUNDER to use its, his or her name in a  listing of clients and in advertising
and marketing materials with their express written consent.  1.15 
D/B/A's. Merchant hereby  acknowledges and  agrees that FUNDER may be using
"doing business    as" or "d/b/a" names in connection with various    matters
relating to the transaction between FONDER    and  Merchant,  including  the 
filing  of UCC-1    financing statements and other notices or filings.  R.
REPRESENTATIONS, WARRANTIES AND  COVENANTS Merchant represents, warrants and   
CFN ACH 01-25-16 Colonial Funding Network as Servicing Agent  
 

--------------------------------------------------------------------------------

 
[ex10_133.jpg]
 covenants that as of this date and during the term of this Agreement:  
transactions contemplated with, or adverse to the interests of FUNDER.   4.2 
Assignment.   Merchant   acknowledges   and     understands that FUNDER is
acting on its own behalf   ni 11     I VII •  I I   2,11Ausinesshuaass. Merchant
is a valid business   and as the administrator and lead investor for a group  
Its bank and financial statements, copies of which    have  been  furnished  to 
FUNDER,  and  future    statements which will be furnished hereafter at the   
discretion of FUNDER, fairly represent the financial    condition of Merchant at
such dates, and since those    dates there has been no material adverse
changes,    financial or otherwise, in such condition, operation or    ownership
of Merchant. Merchant has a continuing,    affirmative obligation to advise
FUNDER of any    material adverse change in its financial condition,   
operation  or  ownership.  FUNDER  may  request    statements at any time during
the performance of this    Agreement and the Merchant shall provide them to   
FUNDER within S business days. Merchant's failure    to do so is a material
breach of this Agreement.  2,2  Governmental  Approv. Merchant   is  in 
compliance and shall comply with all laws and has valid permits, authorizations
and licenses to own, operate and lease its properties and to conduct the
business in which it is presently engaged.  2,3 Authorization, Merchant, and the
person(s) signing     this Agreement on behalf of Merchant, have full  power 
and  authority  to  incur and perform  the obligations under this Agreement, all
of which have been duly authorized.  2.4 Insurance,   Merchant will maintain
business-    interruption  insurance naming FUNDER as loss  payee and additional
insured in amounts and against    risks as are satisfactory  to FUNDER and
shall    provide FUNDER proof of such insurance upon    request. 
2.51mentianallxomitLed  2.6 Change of Name or Location, Merchant will not    
conduct Merchant's businesses under any name other  than as disclosed to the
Processor and FUNDER or change any of its places of business.  2,7 Daily Batch
Out. Merchant will batch out receipts     with the Processor on a daily basis. 
2•8 Estoppel Certificate. Merchant will at any time,     and from time to time,
upon at least one (1) day's  prior notice from FUNDER to Merchant, execute,   
acknowledge and deliver to FUNDER and/or to any    other person, person firm or
corporation specified by    FUNDER, a statement certifying that this Agreement 
  is unmodified and in full force and effect (or, if there    have been
modifications, that the same is in full force    and effect as modified and
stating the modifications)    and staling the dates which the Purchased Amount
or    any portion thereof has been repaid.  2.9 No Bankruptcy or Insolvency  As
of the date of     this Agreement, Merchant represents that it is not  insolvent
and does not contemplate and has not filed    any petition for bankruptcy
protection under Title 11    of the United States Code and there has been no   
involuntary  petition  brought  or  pending  against    Merchant. Merchant
further warrants that it does not    anticipate filing any such bankruptcy
petition and it    does not anticipate that an involuntary petition will    be
filed against it.  In the event that the Merchant    files for bankruptcy
protection or is placed under an    involuntary   filing   Protections  2   and 
3   are    immediately invoked.  2.10Additionallinancing, Merchant shall not
enter     into any arrangement, agreement or commitment  for any additional
financing, whether in the form of a purchase of receivables or a loan to the
business with any party other than FUNDER without their written permission. 
2.11 Unencumbered Receipts. Merchant has good,     complete and marketable title
to all Receipts, free and  clear of any and all liabilities, liens, claims,
changes,    restrictions, conditions, options, rights, mortgages,    security
interests, equities, pledges and encumbrances    of any kind or nature
whatsoever or any other rights  or interests that may be inconsistent with the  
in good standing under the laws of the jurisdictions in    which it is organized
and/or operates, and Merchant    is entering into this Agreement for business
purposes    and not as a consumer for personal, family or    household
purposes.  2,13 Default Under Other Contracts. Merchant's     execution   of  
and/or   performance   under   this  Agreement will not cause or create an event
of default by Merchant under any contract with another person or entity.  III.
EVENTS OF DEFAULT AND REMEDIES    IL_FaettlsAL12efanh. The occurrence of any of
the  following events shall constitute an "Event of    Default" hereunder: (a)
Merchant shall violate any    term  Of  covenant  in  this Agreement; (b)  Any 
  representation or warranty by  Merchant in this    Agreement shall prove to
have been incorrect, false    or misleading in any material respect when made;
(c)    Merchant shall admit in writing its inability to pay its    debts, or
shall make a general assignment for the    benefit of creditors; or any
proceeding shall be    instituted  by  or  against  Merchant  seeking  to   
adjudicate it a bankrupt or insolvent, or seeking    reorganization, 
arrangement,  adjustment,  or    composition of it or its debts; (d) the sending
of    notice of termination by Guarantor; (e) Merchant    shall transport, move,
interrupt, suspend, dissolve or    terminate its business; (f) Merchant shall
transfer or    sell all or substantially all of its assets; (h) Merchant   
shall make or send notice of any intended bulk sale or    transfer by Merchant;
(i) Merchant shall use multiple    depository accounts without the prior written
consent    of FUNDER; (j) Merchant shall change its depositing    account 
without  the  prior  written  consent  of    FUNDER; (k) Merchant shall perform
any act that    reduces the value of any Collateral granted under this   
Agreement; or (I) Merchant shall default under any of    the terms, covenants
and conditions of any other    agreement with FUNDER.  3.2 Remedies, In case any
Event of Default occurs and     is not waived pursuant to Section 4.4.1 
hereof,  FUNDER on its own and on behalf of the Funders    may proceed to
protect and enforce its rights or    remedies by suit in equity or by action at
law, or both,    whether  for  the  specific  performance  of  any    covenant,
agreement or other provision contained    herein, or to enforce the discharge of
Merchant's    obligations   hereunder  (including   the   Personal    Guarantee)
or any other legal or equitable right or  remedy. All  rights,  powers  and 
remedies  of    FUNDER in connection with this Agreement may be    exercised 
at  any  time  by  FUNDER  after the    occurrence of an Event of Default, are
cumulative    and not exclusive, and shall be in addition to any    other
rights, powers or remedies provided by law or    equity.  3.3 Costs,  Merchant 
shall  pay  to  FUNDER  all     reasonable costs associated with (a) a breach
by  Merchant of the Covenants in this Agreement and the    enforcement thereof,
and (b) the enforcement of    FUNDER's remedies set forth in Section 4.2 above, 
  including but not limited to court costs and attorneys'    fees.  ,'3 4
Required Notifications, Merchant is required to     give FUNDER written notice
within 24 hours of  any filing under Title 11 of the United States Code.   
Merchant is required to give FUNDER seven days'    written notice prior to the
dosing of any sale of all    or substantially all of the Merchant's assets or   
stock.  IV. MISCELLANEOUS  4.1 Modifications: Agreements.   No modification,    
amendment, waiver or consent of any provision of  this Agreement shall be
effective unless the same shall be in writing and signed by FUNDER.   of
independent participants a list of which can be    provided to Merchant after
funding and upon written    notice to FUNDER. FUNDER may assign, transfer or   
sell its rights to receive the Purchased Amount or    delegate its duties
hereunder, either in whole or in    Part.  4.3 Notices, All notices, requests,
consent, demands and     other communications hereunder shall be delivered  by
certified mail, return receipt requested, to the respective parties to this
Agreement at the addresses set forth in this Agreement and shall become
effective only upon receipt.  4.4 Waiver Remedies, No failure on the part of    
FUNDER to exercise, and no delay in exercising, any  right under this Agreement
shall operate as a waiver    thereof, nor shall any single or partial exercise
of any    right under this Agreement preclude any other or    further exercise
thereof or the exercise of any other    right. The   remedies   provided 
hereunder  are    cumulative  and  not exclusive  of  any  remedies    provided
by law or equity.  4.5 Binding Effect: Governing Law. Venue and   
 Jurisdiction. This Agreement shall be binding upon  and inure to the benefit of
Merchant, FUNDER (and    it's Participants) and their respective successors and 
  assigns, FUNDER's Participants shall be third party    beneficiaries of all
such agreements.   except that    Merchant shall not have the right to assign
its rights    hereunder or any interest herein without the prior    written
consent of FUNDER which consent may be    withheld in FUNDER's sole discretion.
FUNDER    reserves the rights to assign this Agreement with or    without 
prior  written  notice  to  Merchant. This    Agreement shall be governed by and
construed in    accordance with the laws of the State of New York,    without
regards to any  applicable  principals  of    conflicts of law. Any suit, action
or proceeding    arising hereunder, or the interpretation, performance    or
breach hereof, shall, if FUNDER so elects, be    instituted in any court sitting
in New York, (the    "Acceptable Forums").   Merchant agrees that the   
Acceptable Forums are convenient to it, and submits    to the jurisdiction of
the Acceptable Forums and    waives any and all objections to jurisdiction or
venue.    Should such proceeding be initiated in any other    forum, Merchant
waives any right to oppose any    motion or application made by FUNDER to
transfer    such proceeding to an Acceptable Forum.  4
6 Survival of Representation. etc All  representations, warranties and covenants
herein shall survive the execution and delivery of this Agreement and shall
continue in full force until all obligations under this Agreement shall have
been satisfied in full and this Agreement shall have terminated.  4.7
Severability. In case any of the provisions in this     Agreement  is  found 
to  be  invalid,  illegal  or  unenforceable in any respect, the validity,
legality  and enforceability of any other provision contained  herein shall not
in any way be affected or impaired.  4.8 EntimAgrrement, Any provision hereof
prohibited  by law shall be ineffective only to the extent of such   
prohibition  without  invalidating  the  remaining    provisions hereof. This
Agreement and Security    Agreement hereto embody the entire agreement   
between Merchant and FUNDER and supersede all    prior agreements and
understandings relating to the    subject matter hereof.  4.9 JURY  TRIM. 
WAIVER.  THE  PARTIES     HERETO WAIVE TRIAL BY JURY IN ANY  COURT   IN   ANY  
SUIT,   ACTION   OR    PROCEEDING ON ANY MATTER ARISING IN    CONNECTION  WITH 
OR  IN ANY WAY    RELATED  TO  THE  TRANSACTIONS  OF    WHICH THIS AGREEMENT IS
A PART OR    THE   ENFORCEMENT   HEREOF.   THE    CFN ACH 01-25-16 Colonial
Funding Network as Servicing Agent
 

--------------------------------------------------------------------------------

 
[ex10_134.jpg]
 
Samson Partners - SECURITY AGREEMENT AND GUARANTY   Borrower's Legal Name:
SpeedEmissions. Inc D/B/A: Speedemissions (ACM (LF) 2  Physical Address: 1015
Tyrone Road Suite    22Q  Federal TIM 33-0961488   / SpeedEmissions Car Care.
LLC / SpeedEmissions Acquisition Company. LLC      City: Tyrone State: GA Zip:
10190        SECURITY AGREEMENT    Security Interest To secure Merchant's
payment and performance obligations to FUNDER and its affiliates or the Funders,
a list of which may be provided to the Merchant if requested in writing after
the funding of the purchase closes under the Merchant Cash Advance Agreement
between Merchant and FUNDER (the "Merchant Agreement"),   Merchant hereby grants
to FUNDER a security interest in all personal property of Merchant, including
all accounts, chattel paper, cash, deposit accounts, documents, equipment,
general intangibles, instruments, inventory, or investment property, as those
terms are defined in Article 9 of the Uniform Commercial Code of the State of
New York as amended (the "UCC") whether now or hereafter owned or acquired by
Merchant and wherever located: and all proceeds of such property, as that term
is defined in Article 9 of the UCC (collectively, the "collateral"). If the
Merchant Agreement identifies more than one Merchant, this Security Agreement
applies to each Merchant, jointly and serverally.   Merchant acknowledges and
agrees that any security interest granted to FUNDER under any other agreement
between Merchant and FUNDER will secure the obligations hereunder, and that the
Merchant's payment and performance obligations secured by this Security
Agreement, and the Collateral granted hereunder, shall be perfected under any
previously filed UCC-1 or UCC-3 statement, perfecting FUNDER's interest in the
Collateral.   Merchant further acknowledges and agrees that, if Merchant enters
into future Agreements with FUNDER, any security interest granted to FUNDER
under such future Agreements will relate back to this Security Agreement, and
that the Merchant's payment and performance obligations, and the Collateral
granted, under such future Agreements, shall relate back to, be perfected under,
and made a part of, any previously filed UCC-1 or UCC_3 statement, perfecting
FUNDER's interest in the Collateral.   Cross-Collateral,  To secure Guarantor's
payment and performance obligations to FUNDER(and the Funders) under this
Merchant Security Agreement and Guaranty (this  "Agreement"), each Guarantor
hereby grants FUNDER, for itself and its participants, a security interest in
SpeedEmissions Inc / SpeedEmissions Car Care. LLC /  SpeedEmissions Acquisition
Company. LLC (d/b/a Speedemissions (ACH1 ILFIl (the "Additional Collateral").
Each Guarantor agrees and acknowledges that FUNDER will have a security interest
in the aforesaid Additional Collateral upon execution of this Agreement.  
Guarantor acknowledges and agrees that any security interest granted to FUNDER
under any other agreement between Guarantor and FUNDER will secure the
obligations hereunder,   and that the Guarantor's payment and performance
obligations under this Agreement, and the Additional Collateral granted
hereunder, shall be perfected under any previously filed UCC-1 or UCC-3
statement, perfecting FUNDER's interest in the Additional Collateral.  
Guarantor further acknowledges and agreements that, if Guarantor enters into
future Agreements with FUNDER, any security interest granted to FUNDER under
such future Agreements will relate back to this Agreement, and that the
Guarantor's payment and performance obligations, and the Additional Collateral
granted, under such future Agreements, shall relate back to, be perfected under,
and made a part of, any previously filed UCC-1 or UCC-3 statement, perfecting
FUNDER's interesting the Additional Collateral.   Each of Merchant and each
Guarantor agrees to execute any documents or take any action in connection with
this Agreement as FUNDER deems necessary to perfect or maintain FUNDER's first
priority security interest in the Collateral and Additional Collateral,
including the execution of any control agreements. Each of Merchant and each
Guarantor hereby authorizes FUNDER to file any financing statements deemed
necessary by FUNDER to perfect or maintain FUNDER's security interest, which
financing statements may contain notification that Merchant and each Guarantor
have granted a negative pledge to FUNDER with respect to the Collateral and
Additional Collateral, and that any subsequent lender or lienot may be
tortiously interfering with FUNDER's rights. Merchant and each Guarantor shall
be jointly and severally liable for and shall pay to FUNDER upon demand all
costs and expenses, including but not limited to attorneys' fees, which may be
incurred by FUNDER in protecting, preserving and enforcing FUNDER's security
interest and rights.   Negative Pledge, Each of Merchant and each Guarantor
agrees not to create, incur, assume, or permit to exist, directly or indirectly,
any additional cash advances, loans, lien or other encumbrance on or with
respect to any of the Collateral or Additional Collateral, as applicable without
written permission of FUNDER.   Consent to Enter Premises and Assign Lease,.
FUNDER shall have the right to cure Merchant's default in the payment of rent
for the Premises on the following terms. In the event Merchant is served with
papers in an action against Merchant for nonpayment of rent or for summary
eviction, FUNDER may execute its rights and remedies under the Assignment of
Lease. Merchant also agrees that FUNDER may enter into an agreement with
Merchant's landlord giving FUNDER the right: (a) to enter the Premises and to
take possession of the fixtures and equipment therein for the purpose of
protecting and preserving same; and (b) to assign Merchant's lease to another
qualified merchant capable of operating a business comparable to Merchant's at
the Premises.   Remedies. Upon any Event of Default, FUNDER may pursue any
remedy available at law (inducing those available under the provisions of the
UCC) or in equity to collect. enforce, or satisfy any obligations then owing to
FUNDER, whether by acceleration or otherwise.     GUARANTY  
PerianaLfauarauttAfTerfunnanct. The undersigned Guarantor(s) hereby guarantees
to FUNDER, and its affiliates or the Funders, Merchant's performance of all of
the representations, warranties, covenants made by Merchant in this Agreement
and the Merchant Agreement, as each agreement may be renewed, amended, extended
or otherwise modified (the "LnarargetdLbligatkins")  Guarantor's obligations are
due (i) at the time of any breach by Merchant of any representation, warranty,
or covenant made by Merchant in this Agreement and the Merchant Agreement, and
(ii) at the time Merchant admits its inability to pay its debts, or makes a
general assignment for the benefit of creditors, or any proceeding shall be
instituted by or against Merchant seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, or composition of
it or its debts.. (It is understood by all parties that this Guaranty is not an
absolute personal guaranty of payment and that the signors are only guaranteeing
that they will not take any action or permit the merchant to take any action
that is a breach of this agreement.)   Guarantor Waivers, In the event that
Merchant fails to make a payment or perform any obligation when due under the
Merchant Agreement, FUNDER may enforce its rights under this Agreement without
first seeking to obtain payment from Merchant, any other guarantor, or any
Collateral, Additional Collateral or Cross-Collateral FUNDER may hold pursuant
to this Agreement or any other guaranty,   FUNDER does not have to notify
Guarantor of any of the following events and Guarantor will not be released from
its obligations under this Agreement if it is not notified of: (i) Merchant's
failure to pay timely any amount owed under the Merchant Agreement; (ii) any
adverse change in Merchant's financial condition or business; (iii) any sale or
other disposition of any collateral securing the Guaranteed Obligations or any
other guarantee of the Guaranteed Obligations; (iv) FUNDER's acceptance of this
Agreement ; and (v) any   
 

--------------------------------------------------------------------------------

 
[ex10_135.jpg]
 
 PARTIES HERETO ACKNOWLEDGE  THAT    EACH MAKES THIS WAIVER KNOWINGLY,   
WILLINGLY   AND   VOLUNTARILY   AND    WITHOUT   DURESS,  AND   ONLY  AFTER   
EXTENSIVE   CONSIDERATION   OF   THE    RAMIFICATIONS OF THIS WAIVER WITH   
THEIR ATTORNEYS  .4.12. ARBITRATION PLEASE  READ  THIS  PROVISION OF   THE  
AGREEMENT    CAREFULLY.   THIS   SECTION   PROVIDES    THAT DISPUTES MAY BE
RESOLVED BY    BINDING  ARBITRATION.   ARBITRATION    REPLACES THE RIGHT TO GO
TO COURT,    HAVE  A  JURY TRIAL  OR  INITIATE  OR    PARTICIPATE  IN  A  CLASS 
ACTION.  IN    ARBITRATION, DISPUTES ARE RESOLVED    BY AN ARBITRATOR,  NOT A
JUDGE  OR    JURY.   ARBITRATION PROCEDURES ARE    SIMPLER AND MORE LIMITED THAN
IN    COURT. THIS ARBITRATION PROVISION IS  GOVERNED BY THE FEDERAL   
ARBITRATION ACT (FAA), AND SHALL BE    INTERPRETED IN THE BROADEST WAY THE   
LAW WILL ALLOW.  Covered claims  •  You or we may arbitrate any claim, dispute
or     controversy between you and us arising out of or  related to your
account, a previous related account or our relationship (called "Claims").  • 
If arbitration is chosen by any party, neither     you nor we will have the
right to litigate that  Claim in court or have a jury trial on that    Claim. 
•  Except as stated below, all Claims are subject to     arbitration, no matter
what legal theory they're  based on or what remedy (damages, or injunctive    or
declaratory relief) they seek, including Claims    based on contract, tort
(including intentional tort),    fraud, agency, your or our negligence,
statutory or    regulatory provisions, or any other sources of law;    Claims 
made  as  counterclaims,  cross-claims,    third-party  claims,  interpleaders
or otherwise;    Claims made regarding past, present, or future    conduct; and
Claims made independently or with    other claims. This also includes Claims
made by    or against anyone connected with us or you or    claiming through us
or you, or by someone    making a claim through us or you, such as a co-  
applicant,  authorized  user,  employee,  agent,    representative or an
affiliated/parent/subsidiary    company.  Arbitration limits  •  Individual
Claims filed in a small claims court are     not subject to arbitration, as long
as the matter  stays in small claims court.  • We won't initiate arbitration to
collect a debt from     you unless you choose to arbitrate or assert a   Claim
against us. If you assert a Claim against us, we can choose to arbitrate,
including actions to collect a debt from you. You may arbitrate on an individual
basis Claims brought  against you, including Claims to collect a debt.  • 
Claims brought as part of a class action, private     attorney general or other
representative action can  be arbitrated only on an individual basis.  The   
arbitrator has no authority to arbitrate any claim    on a class or
representative basis and may award    relief only on an individual basis. If
arbitration is    chosen by any parry, neither you nor we may    pursue a Claim
as part of a class action or other    representative action. Claims of 2 or more
persons    may not be combined in the same arbitration.    However, 
applicants,  co-applicants,  authorized    users on a single account and/or
related accounts,    or corporate affiliates are here considered as one   
person.  How arbitration works  •  Arbitration shall be conducted by the
American     Arbitration Association ("AAA") according to this  arbitration
provision and the applicable AAA    arbitration rules in effect when the claim
is filed    ("AAA Rules"), except where those rules conflict    with this
arbitration provision.  You can obtain    copies of the AAA Rules at the AAA's
website    (www.adr.org) or by calling 800-778-7879. You    or we may choose to
have a bearing, appear at any    hearing by phone or other electronic means,   
and/or be represented by counsel. Any in-person    hearing will be held in the
same city as the U.S.    District Court closet to your billing address.  •
Arbitration may be requested any time, even  where there is a pending lawsuit,
unless a trial has    begun or a final judgment entered.  Neither you    nor we
waive the right to arbitrate by filing or    serving   a  complaint,  answer, 
counterclaim,    motion, or discovery in a court lawsuit.   To    choose
arbitration, a party may file a motion to    compel arbitration in a pending
matter and/or    commence arbitration by submitting the required    AAA forms
and requisite filing fees to the AAA.  • The arbitration shall be conducted by a
single  arbitrator in accord with this arbitration provision    and the AAA
Rules, which may limit discovery.    The arbitrator shall not apply any federal
or state    rules of civil procedure for discovery, but the    arbitrator  
shall   honor  claims  of  privilege    recognized at law and shall take
reasonable steps    to  protect  account  information  and  other   
confidential   information  of  either  party  if    requested to do so.  The
arbitrator shall apply    applicable substantive law consistent with the    FAA
and applicable statute of limitations, and    may  award  damages  or  other 
relief  under    applicable law.   •  The arbitrator shall make any award in
writing     and, if requested by you or us, may provide a brief  statement of
the reasons for the award.   An arbitration award shall decide the rights and
obligations only of the parties named in the arbitration, and shall not have any
bearing on any other person or dispute.  Paying for arbitration fees  •  We will
pay your share of the    arbitration fee for an arbitration of Claims of 575,000
or    less if they are unrelated to debt collection. Otherwise,    arbitration
fees will be allocated according to the    applicable AAA Rules.   If we
prevail, we may not    recover  our  arbitration  fees, unless  the  arbitrator 
  decides you Claim was frivolous.   All parties are    responsible for their
own attorney's fees, expert fees    and any other expenses, unless the
arbitrator awards    such fees or expenses to you or us based on applicable   
law.  The final award  •  Any award by an arbitrator is final unless a party    
appeals it in writing to the AAA within 30 days of  notice of the award. The
arbitration appeal shall    be determined by a panel of 3 arbitrators.  The   
panel will consider all facts and legal issues anew    based on the same
evidence presented in the prior    arbitration, and will make decisions based on
a    majority vote. Arbitration fees for the arbitration    appeal  shall  be 
allocated  according  to  the    applicable AAA Rules. An award by a panel on   
appeal is final. A final award is subject to judicial    review as provided by
applicable law.  Survival and Severability of Terms  •  This arbitration
provision shall survive changes in     this Agreement and termination of the
account or  the relationship between you and us, including the    bankruptcy of
any party and any sale of your    account, or amounts owed on your account, to 
  another person or entity.   If any part of this    arbitration  provision  is 
deemed  invalid  or    unenforceable, the other terms shall remain in    force,
except that there can be no arbitration of a    class or representative Claim.  
This arbitration    provision  may  not  be  amended,  severed  or    waived,
except as provided in this Agreement or    in a written agreement between you
and us.    411 Counterparts• Facsimile and PDF Acceptance,.    This  
Agreement   and   the   Merchant   Security  Agreement  and  Guaranty  may  be 
executed  in    counterparts,  each  of which shall  constitute  an    original,
but all of which together shall constitute one    instrument. Signatures on this
Agreement and the    Merchant Security Agreement and Guaranty sent by   
facsimile or PDF will be treated as original signatyjes    for all purposes. 
INITIALS:                                      CFN ACH 01-25-16 Colonial Funding
Network as Servicing Agent
 

--------------------------------------------------------------------------------

 
[ex10_136.jpg]
renewal, extension or other modification of the Merchant Agreement or Merchant's
other obligations to FUNDER. In addition, FUNDER may take any of the following
actions without releasing Guarantor from any of its obligations under this
Agreement (i) renew, extend or otherwise modify the Merchant Agreement or
Merchant's other obligations to FUNDER; (ii) release Merchant from its
obligations to FUNDER; (iii) sell, release, impair, waive or otherwise fail to
realize upon any collateral securing the Guaranteed Obligations or any other
guarantee of the Guaranteed Obligations; and (iv) foreclose on any collateral
securing the Guaranteed Obligations or any other guarantee of the Guaranteed
Obligations in a manner that impairs or precludes the right of Guarantor to
obtain reimbursement for payment under this Agreement. Until the Merchant Amount
plus any accrued but unpaid interest and Merchant's other obligations to FUNDER
under the Merchant Agreement and this Agreement are paid in full, Guarantor
shall not seek reimbursement from Merchant or any other guarantor for any
amounts paid by it under this Agreement. Guarantor permanently waives and shall
not seek to exercise any of the following rights that it may have against
Merchant, any other guarantor, or any collateral provided by Merchant or any
other guarantor, for any amounts paid by it, or acts performed by it, under this
Agreement (i) subrogation ; (ii) reimbursement; (iii) performance: (iv)
indemnification; or (v) contribution. In the event that FUNDER must return any
amount paid by Merchant or any other guarantor of the Guaranteed Obligations
because that person has become subject to a proceeding under the United States
Bankruptcy Code or any similar law, Guarantor's obligations under this Agreement
shall include that amount.   Guarantor Acknowledgement.  Guarantor acknowledges
that: (i) He/She understands the seriousness of the provisions of this
Agreement; (ii) He/She has had a full  opportunity to consult with counsel of
his/her choice; and (iii) He/She has consulted with counsel of its choice or has
decided not to avail himself/herself of that  opportunity.  INITIALS:     Joint
and Several Liability, The obligations hereunder of the persons or entities
constituting Guarantor under this Agreement are joint and several.   THE TERMS,
DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH IN THE "MERCHANT AGREEMENT",
INCLUDING THE "TERMS AND CONDITIONS", ARE HEREBY INCORPORATED IN AND MADE A PART
OF THIS SECURITY AGREEMENT AND GUARANTY. CAPITALIZED TERMS NOT DEFINED  IN 
THIS  SECURITY AGREEMENT AND  GUARANTY,  SHALL HAVE  THE  MEANING SET FORTH IN
THE MERCHANT AGREEMENT, INCLUDING THE TERMS AND CONDITIONS.   MERCHANTS AND
OWNERS/GUARANTORS ACKNOWLEDGE THAT THIS WRITING REPRESENTS THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO.  IT IS UNDERSTOOD THAT ANY REPRESENTATIONS OR
ALLEGED PROMISES BY INDEPENDENT BROKERS OR AGENTS OF ANY PARTY IF   NOT INCLUDED
IN THIS WRITTEN AGREEMENT ARE CONSIDERED NULL AND VOID.    AGREEMENT MUST BE IN
WRITING AND EXECUTED BY THE PARTIES TO THIS CONTR    MERCHANT #1  BY 
EiZilif1111101111111L,     (Print Name and Title)    SSW 285-4D-9642   '
MODIFICATION OR OTHER ALTERATION TO THE            (Signature)    Drivers
License Number: 018466983-GA     MERCHANT #2   By   (Print Name and Title)   
SS#    OWNER/GUARAN'TOR #1 By Richard Pariontieri  (Print Name and Title)   
SS#  3 642      OWNER/GUARANTOR #2  By  (Print Name and Title)  SS#         
AUTHORIZED SERVICING AGENT — Colonial Funding Network, Inc.   (Signature) 
Drivers License Number:          (Signature)  Drivers License Number:
018466983-GA        (Signature) Drivers License Number:      Colonial Funding
Network, Inc. (Colonial) is the Authorized Servicing Agent of the funder for
this contract providing administz-ative, bookkeeping, reporting and  support
services for the fonder and the Merchant. Colonial is not affiliated or owned by
the funder and is acting as independent agent for services including but not 
limited to background checks, credit checks, general underwriting review, filing
UCC-1 security interests, cash management, account reporting and remit capture. 
Colonial may at its sole discretion participate in this financing by providing a
small portion of the funds for this transaction din!ctly to the hinder. Colonial
is not a  credit card processor, or in the business of processing credit cards.
Merchant hereby acknowledges that in no event will Colonii be liable for any
claims made against  the hinder or the Processor under any legal theory for lost
profits, lost revenues, lost business opportunity, exemplary, punitive, special,
incidental, indirect or  consequential damages, each of which is waived by the
Merchant and Owner/Guarantor.                (Signature)
 

--------------------------------------------------------------------------------

 
[ex10_137.jpg]
 
ACH Authorization Form   All information on this form is required unless
otherwise noted.     Business Authorized to Debit/Credit Account:   Samson Horus
347-442-7999  Authorized Business Name Authorized Business Phone Number  90 John
Street, Suite 410 New York NY 10038  Authorized BusinessAddress City S7 Zip   
Account Holder Information:  Richard Parlontieri Speed Emissions, Inc.
770-306-7667  Account Holder Name Account Holder DBA Name (If Business Account)
Account Holder Phone    Account Holder Address City ST Zip  Account Holder s
Bank Information:      X e ase 42cidi  Account Holder's Bank Name Branch City ST
Zip    How to find your Routing and Account Numbers on a check: Business
Checking  is 2 51,4 SG 769 1: 1 2 34 SE, 7690 1,23 0  Personal   Checking  Na nk
Rol.in; Co..Je ;m:. N;n1:3  Savings  X / 5 .5V3 3 .3 a  Bank Routing Number
(9digits) Bank Account Number      Transaction Information:    Professional
Service Fee  Goods Purchased/Services Rendered    [I One-time 0 Recurring  Rate 
$ 4,900.00 May 18, 2016 No. of Transactions    I or Open Ended  Amount of
Transaction Effective Date  Authorization:   in exchange for products and/or
services listed above the undersigned hereby authorizes: Samson Horus   to
electronically draft via the Automated Clearing House system the amounts
indicated above from the account identified above.  This authority will continue
until withdrawn in writing by the undersigned account holder. The Undersigned
hereby certifies that they are duly authorized to execute this form on behalf of
the above listed account holder. I acknowledge that I   am subject to a reject
fee if items are returned for insufficient funds.            X Richard
Parlontieri  Signature of Account Holder           X 05/18/201    Date   
Name/Title of Account Holder             Better payments.
 

--------------------------------------------------------------------------------

 
[ex10_138.jpg]
 
e1;01201  colonialfurldirign etwork  ""'''' """'"•"    APPENDIX A: THE FEE
STRUCTURE:   A. Origination Fee  Amount Funded Origination Fee  Up to $7,500.00
$199.00  $7,501.00-$25,000.00 $295.00  $25,001.00-$50,000.00 $395.00 
$50,001.004100,000.00 $595.00  $100,001.00-$250,000.00 $795.00  Over $250,000.00
$995.00  Due Diligence Fee 54 I!4    B. ACH Program Fee 5395.00      C. NSF Fee
(Standard) $50.00ea    D. Rejected ACH  Daily ACH Program  Amount Funded Reject
Fee  Up to $7,500.00 $25.00  $7,501.00-550,000.00 $35.00  $50,001.004100,000.00
550.00  $100,001.00-5250,000.00 $75.00  Over $250,000.00 $100.00 Weekly ACH
Program  Amount Funded Reject Fee  Up to $7,500.00 $75.00  $7,501.00-$50,000.00
$99.00  $50,001.004100,000.00 $175.00  $100,001.00-$250,000.00 $275.00  Over
$250,000.00 $395.00    E. Bank Change Fee $75.00    F. Blocked Account
52,500.00      G. Default Fee 55,000.00    H. UCC Termination Fee $150.00  I.
Administrative Fee 51.99500   To cover underwriting and related expenses       
                  ACH's are labor intensive and are not an automated process
,requiring us to charge this fee to cover costs  Up to FOUR TIMES ONLY before a
default is declared    When the merchant directs the bank to Reject our Debit
ACH                                      When Merchant requires a change of
account to be Debited requiring us to adjust our system    When Merchant BLOCKS
account from our Debit ACH, which places them in default (per contract)  When
Merchant changes bank account cutting us off from our Collections When Merchant
request a UCC termination        Miscellaneous Service Fees   Merchant shall pay
to Colonial certain fees Merchant funding is done electronically to their
designated bank account and charged a fee of $35.00 for a Fed Wire or $15.00 for
an ACH.  The fee for underwriting and origination is paid from the funded amount
in accordance with the schedule below. If Merchant is utilizing a Bridge i
Control Account, there is an upfront fee of $395.00 for the bank fees and
administrative costs of maintaining such account for each cash advance agreement
with   Merchant.  Fund transfers from Bridge / Control Accounts to Merchant's
operating bank account will be charged $10.95 per month via ACH. This fee will
continue if the bridge account remains open after the RTR is paid. Merchant will
be charged $50.00 for each change of its operating bank account once active with
Colonial. Any administrative adjustments associated with changes to the
Specified Percentage will incur a fee of $75.00 per occurrence. (All fees are
subject to change)   MERCHANT INITIALS:
 

--------------------------------------------------------------------------------